     8:21-cr-00038-RFR-MDN Doc # 1 Filed: 02/17/21 Page 1 of 1 - Page ID # 1

                                                                               ~~s.n    l:1:fmso    ·
                                                                               ~li~          ICT COURT
                             IN THE UNITED STATES DISTRICT COURT                  DISTRICT or NEUfU,SKi~
                                 FOR THE DIS'I'.RICT OF NEBRASKA                  2021 FEB 17 PM f.+: 30
UNITED STATES OF AMERI8A,                                                        ·OFFICE OF THE CLER!(
                                      ..
                         Plaintiff,                                    8:21CRi g

       vs.                                                         INDICTMENT

ERIBERTO IGNACIO GARCIA,                                          8 U.S.C. § 1326(a)

                         Defendant..


       The Grand Jury charges that

                                            COUNTI

       On or about July 1, 2019, in the District ofNebraska, the defendant, ERIBERTO
IGNACIO GARCIA, an alien, who previously had been excluded, deported, and removed from
the United States to Mexico, was found in the United States, without the Attorney General of the
United States or his designated successor, the Secretary of the Department   of Homeland Security
(Title 6, United States Code, Sections 202(3), (4) and 557), having expressly consented to
defendant's reapplication for admission into the United States.
       In violation of Title 8, United States Code, Section 1326(a).


                                                    A TRUE BILL.


                     .   \


                                                    FORE~~..

       The United States of America requests that trial of this case be held in Omaha, Nebraska,
pursuant to the rules of this Court.




                                           ~~       Assistant U.S. Attorney
